FILED
                                                United States Court of Appeals
                                                        Tenth Circuit

                                                     February 3, 2010
                UNITED STATES COURT OF APPEALS
                                             Elisabeth A. Shumaker
                                                        Clerk of Court
                             TENTH CIRCUIT



DANA LYDELL SMITH,

           Plaintiiff - Appellant,             No. 09-4155
     v.                                         (D. Utah)
STATE OF IDAHO; GOVERNOR               (D.C. No. 2:08-CV-00445-TC)
STATE OF IDAHO; ATTORNEY
FOR GOVERNOR STATE OF
IDAHO; ATTORNEY GENERAL OF
THE STATE OF IDAHO; MINIDOKA
COUNTY, IDAHO, the Sheriff’s
Office and County Officials; MINI-
CASSIA PUBLIC DEFENDERS, State
of Idaho; IDAHO DEPARTMENT OF
CORRECTIONS; MATT ELSON,
Detective, West Valley City Police
Department, Utah; JAMES WRIGHT,
Lieutenant, West Valley City Police
Department, Utah; RANDY WHITE,
Chief of Police, Rupert City, Idaho;
DAN PRICE, Owner/Investigator of
Payless Car Sales; DENNIS JAMES,
Owner/Investigator of Payless Car
sales; JASON D. WALKER,
Prosecuting Attorney, Minidoka
County, State of Idaho; NICOLE
CANON, Prosecuting Attorney,
Minidoka County, State of Idaho;
STAN HOLLOWAY, Prosecuting
Attorney, Minidoka County, State of
Idaho; MATILDA ORTIZ,
Presentence Investigator; RUPERT
CITY IDAHO MAYOR; JOSHUA
JOHNSTON,

           Defendants - Appellees.
                           ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      Dana Lydell Smith appeals the dismissal of his civil-rights claims under

42 U.S.C. § 1983. The United States District Court for the District of Utah ruled

that Smith’s claim for damages must be dismissed under the doctrine set forth in

Heck v. Humphrey, 512 U.S. 477 (1994); venue was improper in Utah; and the

complaint did not allege sufficient facts to justify injunctive relief. We affirm.

      On appeal Mr. Smith does not argue that his claim can survive the Heck

doctrine. Instead, he asks us to reject the doctrine. For example, he states: “The

Question which is now asserted by this Appellant is Does the Ruling by the

Supreme Court Violate, the initial Foundation and statute by Dismissing the cases

Put before the Courts when an [sic] Prisoner is suing Parties for Damages and that

suit would Render the underlying conviction Moot.” Aplt. Br. at 10. The

conclusion of his brief states in part: “The Heck Bar and other case law which is



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.


                                         -2-
in direct contradiction to the Civil Rights Act must be changed to uphold the

integrity of the Constitution.” Id. at 15. Of course, we cannot overrule the

Supreme Court’s decision. We therefore affirm the district court’s ruling under

Heck.

        To the extent that Mr. Smith’s claim for injunctive relief is not barred by

Heck, we AFFIRM the district court’s ruling dismissing that claim for

substantially the reasons set forth by the district court. We grant Mr. Smith’s

motion to proceed in forma pauperis and remind him to continue making

payments until all his fees are paid in full.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                           -3-